Title: To Thomas Jefferson from Jean François Briet, 6 June 1785
From: Briet, Jean François
To: Jefferson, Thomas



Monseigneur
L’Orient le 6 Juin 1785.

Je prends la Liberté de récommander à Son Excellençe, une affaire qui Regarde sa Nation. J’ai achetté pour Compte de Mr. Peter Dischong à philadelphie, une partie de 854. pièces Nankins qui fûrent saisis dans les magazins du Sr. LeChene en cette ville, par les Emploïés de la Ferme générale, parcequ’ils supposaient qu’on voulait les faire Entrer par fraude dans le Royaume. Son Excellence verra par la Lettre que J’adresse aujourdhui au Mr.  Le Contrôleur Général, dont Copie cy-Jointe, L’Injustice et L’horreur de cette Saisie dans une ville franche. Comme Je ne rembourserai pas à mon ami de philadelphie sa Remise qu’il m’a faite à Compte des dits Nankins, avant de les avoir et d’être Indemnisé de la perte que Mr. Dischong éprouve dans cette occasion, vu le Retard affreux et la Diminution sur cet article à l’arrivée des Vaisseaux de Chine, non seulement en Amérique mais encore en Europe, Je Supplie Son Excellence, de faire ensorte que la demande que Je fais à Mgr. DeCalonne me soit accordée le plus promptement possible. Car chaque Jour de Retard porte un plus grand préjudice. Pour cet Effet elle voudra bien Exposer à Mgr. DeCalonne le Ridicule de cette Saisie et le Risque qu’il y aurait si les Américains ne se trouvaient plus en Sureté avec leurs Marchandises dans leurs Magazins de cette ville, où la ferme n’à aucun droit de Saisie et aucune raison vallable à alléguer pour garder cette Marchandise qu’elle à Enlevé de force des dits Mag[azins quoique] Les C[omm]is du Sr. LeChene, propriétaire de la Maison où elle était et où La ferme n’à nul droit d’Inquisition, lui eussent declare en son absence ne savoir à qui ces Nankins pouvaient appartenir, et L’Exposé des Emploïés de la ferme qu’ils sont plombés avec de vieux Plombs est des plus absurdes, en ce que l’on se soucie peu ici dans L’Orient que les plombs soient neufs ou vieux, et que la Marchandise soit plombée ou non. D’ailleurs ces Nankins sont peut-être venus tels d’Ostende, et Je ne devais pas considérer les plombs, mais la bonté de la Marchandise que mon Commettant me recommandait.
J’ose Espérer que Son Excellence daignera prendre serieusement à Coeur cette affaire pour la terminer le plus promptement possible. Toute la Nation américaine souffrirait d’une pareille Vexation, et elle est de la plus grande Importance. D’ans l’attente d’une réponse favorable, Je suis avec un profond respect, Monseigneur, De Son Excellence, Votre très humble et très Obéïssant Serviteur,

Jn. Fois. Briet

